Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In light of the amendments to the claims of 04/28/2022, the rejections of claims set forth in the Office Action of 04/28/2022 are withdrawn.  The methods of the allowed claims are directed to the detection of particular compared amounts of specific analytes from a particular sample (i.e.  increased levels of IL-6 protein, IL-8 protein, MMP9 nucleic acid and/or protein, and OSM nucleic acid in a blood sample as compared to levels in SIRS patient that does not develop sepsis) in the determination that a SIRS-positive subject is likely to develop sepsis.  The prior art does not teach or suggest the detection of the particular compared amounts of the specific analytes in the determination that a SIRS-positive subject is likely to develop sepsis.  The claims additionally include a step of administering to the subject a therapeutically effective sepsis treatment regimen, thus providing an integration of the determination into a practical application that is directly related to the determination the subject is likely to develop sepsis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634